Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a first Office Action on the Merits. Claims 23-30, and 34-38, as originally filed 09 AUG. 2022, are pending and have been considered as follows:

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 AUG. 22 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 23-30 and 34-38 rejected under 35 U.S.C. 103 as being unpatentable over Davidson US 4344265 A (Davidson '265) in view of LaRoche et al. US 4866898 A (LaRoche) and Davidson US 4204373 A (Davidson '373) and 
As per claim 23 Davidson '265 teaches a sealing system, comprising: 
a compartment (walls of 14 mated with recess 11, FIG. 1) comprising at least two sides (see distal and proximal edges of 10, FIG. 1); 
a cover (enveloping means 15, FIG. 1) over an interior space of the compartment (walls of 14 mated with recess 11, FIG. 1); and 
a sealing material (compressed expandable thermal insulation 14, FIG. 1) disposed in the interior space of the compartment (walls of 14 mated with recess 11, FIG. 1), 
wherein the sealing material comprises a compressed foam (compressed expandable thermal insulation 14, FIG. 1) disposed in the interior space of the compartment (walls of 14 mated with recess 11, FIG. 1) when the cover (enveloping means 15, FIG. 1) is closed and 
wherein the foam (compressed expandable thermal insulation 14, FIG. 1) expands to an uncompressed state ("expand filling said air gap" 3:35) when the cover (enveloping means 15, FIG. 1) is opened.
Davidson '265 fails to explicitly disclose:
fire-resistant foam comprising a synthetic rubber foam, a polyethylene foam, a polyurethane foam, a polypropylene foam, a polyvinyl chloride foam, or silicone foam, 
wherein the cover comprises a plastic material or a metal foil.  
LaRoche teaches a fire resistant foam for a gap which is sealed to the opening to prevent spread of fire, specifically:
fire-resistant foam comprising a synthetic rubber foam, a polyethylene foam (see "foam 28… polyethylene foam" 3:18-20), a polyurethane foam, a polypropylene foam, a polyvinyl chloride foam, or silicone foam.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the compressed thermal insulation of Davidson '265 by substituting the polyethylene foam as taught by LaRoche as an obvious design choice in order to fill the gap with a well known material. Regarding the limitation of "fire-resistant", the polyethylene foam of LaRoche would resist fire at least somewhat by virtue of the time it would take to burn. 
Davidson '373 teaches a tearable layer capable of use with Davidson '265 and LaRoche, specifically:
wherein the cover comprises a plastic material or a metal foil ("strip 50 of tearable paper or plastic, etc." 4:2)
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Davidson '265 and LaRoche by substituting the material of the enveloping means to be plastic as taught by Davidson '373 as an obvious design choice in order to provide a particular well known material which will rupture upon triggering of the rendering means to enable the foam to expand.

As per claim 24 Davidson '265 in view of LaRoche and Davidson '373 teaches the limitation according to claim 23, and Davidson '265 further discloses wherein the foam (compressed expandable thermal insulation 14, FIG. 1) expands a predetermined distance to occupy a space outside of the compartment (walls of 14 mated with recess 11, FIG. 1) when in the uncompressed state ("expand filling said air gap" 3:35). 

As per claim 25 Davidson '265 in view of LaRoche and Davidson '373 teaches the limitation according to claim 24, and Davidson '265 further discloses wherein: the sealing system is configured to be installed in a curtain wall construction; and the space outside the compartment (walls of 14 mated with recess 11, FIG. 1) comprises a safing slot (see "slot"18, FIG. 4) adjacent a floor in an installed state in the curtain wall construction. 

As per claim 26 Davidson '265 in view of LaRoche and Davidson '373 teaches the limitation according to claim 23, and Davidson '265 further discloses wherein the cover (enveloping means 15, FIG. 1) is coupled to forward edges (see forward edges of recess 11, FIG. 1) of the at least two sides (see distal and proximal edges of 10, FIG. 1). 

As per claim 27 Davidson '265 in view of LaRoche and Davidson '373 teaches the limitation according to claim 26, and Davidson '265 further discloses wherein the foam (compressed expandable thermal insulation 14, FIG. 1) is configured to expand ("expand filling said air gap" 3:35) through an opening between the forward edges of the at least two sides (see distal and proximal edges of 10, FIG. 1) of the compartment (walls of 14 mated with recess 11, FIG. 1) when the cover (enveloping means 15, FIG. 1) is open. 

As per claim 28 Davidson '265 in view of LaRoche and Davidson '373 teaches the limitation according to claim 27, and Davidson '265 further discloses wherein the cover (enveloping means 15, FIG. 1) comprises one or more perforations configured to tear (rendering means 17, FIG. 1; also "tearing said enveloping means" 3:47) to form the opening, prior to expansion of the foam (compressed expandable thermal insulation 14, FIG. 1). 

As per claim 29 Davidson '265 in view of LaRoche and Davidson '373 teaches the limitation according to claim 28, and Davidson '265 further discloses wherein the one or more perforations are spatially removed (see distance from 15 to bottom of recess 11) from the compartment (walls of 14 mated with recess 11, FIG. 1), and wherein the one or more perforations are configured to tear without removing the cover (enveloping means 15, FIG. 1) from the compartment (walls of 14 mated with recess 11, FIG. 1). 

As per claim 30 Davidson '265 in view of LaRoche and Davidson '373 teaches the limitation according to claim 23, and Davidson '265 further discloses wherein the compartment (walls of 14 mated with recess 11, FIG. 1) and cover (enveloping means 15, FIG. 1) comprise different materials (note frame 10 is recognized as equivalent to wood and enveloping means 15 is recognized as tear-able, equivalent to paper). 

As per claim 34 Davidson '265 in view of LaRoche and Davidson '373 teaches the limitation according to claim 23, and Davidson '265 further discloses wherein the compartment (walls of 14 mated with recess 11, FIG. 1) comprises a back pan (see rear of 10, FIG. 1) coupled to rear edges of the at least two sides (see distal and proximal edges of 10, FIG. 1). 

As per claim 35 Davidson '265 in view of LaRoche and Davidson '373 teaches the limitation according to claim 23, and Davidson '265 further discloses wherein the sealing material (compressed expandable thermal insulation 14, FIG. 1) has substantially a block configuration (see FIG. 1). 

As per claim 36 Davidson '265 in view of LaRoche and Davidson '373 teaches the limitation according to claim 23, and LaRoche further discloses wherein the compartment (waterproof material 26, FIG. 1) includes one or more ledges (flanges 30, FIG. 1) configured to mount the compartment.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Davidson '265 in view of LaRoche and Davidson '373 by including the waterproof material surrounding the foam and engaging the walls of the opening as taught by LaRoche in order to support the foam in the opening.

As per claim 37 Davidson '265 in view of LaRoche and Davidson '373 teaches the limitation according to claim 23, and Davidson '265 further discloses including a spandrel panel (header 20, FIG. 1), comprising: a sealing system (compressed expandable thermal insulation 14, FIG. 1) as recited in claim 23. 

As per claim 38 Davidson '265 in view of LaRoche and Davidson '373 teaches the limitation according to claim 23, and Davidson '265 further discloses wherein the cover (enveloping means 15, FIG. 1) comprises one or more perforations (rendering means 17, FIG. 1; also "tearing said enveloping means" 3:47) configured for tearing, thereby allowing the foam  to expand.  

Response to Arguments
Applicant’s arguments with respect to claim 23-30, and 34-38have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on Monday - Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH J. SADLON/Examiner, Art Unit 3635